            Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 1 of 16
                                                                                                       FILED
S   EALEDCLERK,                     UNITED STATES DISTRICT COURT
                                                                                           BY:
                                                                                                 November 04, 2020
                                                                                                       U.S. DISTRICT COURT
                                                                                                 WESTERN DISTRICT OF TEXAS

                                                                                                             BC
                                                                                                                  DEPUTY
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

      UNITED STATES OF AMERICA                                           .')fli'Dfl1Q.. IIfD
                                                                                         WWI

                                                           SEALED
      V.,                                                  INDICTMENT

                                                           COUNT 1: 18 US.C. § 1349, Conspiracy
      RONALD WAYNE SCHROEDER, (1),                         to Commit Bank Fraud
      JILL MARTIN ALVARA1)O (2),                           COUNT 2: 18 U.S.C. § 1956, Conspiracy
                               ),                          to Commit Money Laundering
                                                           COUNT 3: 18 U.SC. § 1956, Conspiracy
      PHYLLIS JO MARTINEZ (5)                              to Launder Monetary Instruments
                                                           COUNTS 4-6: 18 U.S.C. § 1344, Bank
                                                           Fraud

                                                          NOTICE OF GOVERNMENT'S
                                                          DEMAND FOR FORFEITURE




    THE GRAND JURY CHARGES:

                                       GENERAL ALLEGATIONS

    At all times relevant herein:

    A.       FACTORING

                   Invoice factoring is a practice whereby a company sells specific accounts

    receivable to a third party (typically banks or other capital providers) at a discounted price in

    order to accelerate its cash flow. When done legitimately, the company's accounts receivable is

    supported by legitimate underlying invoices, whereby that company had previously billed a

    third party to compensate them for whatever particular services or products have been rendered
     Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 2 of 16




 or made. The third party for whom the work was performed is the ultimate source of repayment

 for the factoring entity.

         2.      in invoice factoring, the factoring entity relies upon the legitimacy of the invoices

 in that those invoices represent current, viable, and collectable accounts receivables.

                 FactorView is a cloud based accounts receivable and invoice factoring software.

FactorView is designed specifically for invoice and accounts receivable factoring. The funding

entity, such as a financial institution, relies upon the information submitted into FactorView

when determining whether to pay a particular invoice/accounts receivable.

B.      PERSONS AND ENTITIES

        4.      RONALD WAYNE SCHROEDER ("SCHROEDER") is involved in the

factoring business whereby he acts as a middleman between financial capital providers and

clients seeking to factor accounts receivables. At various times from on or about January 1,

2017, until the date of this Indictment, SCHROEDER acted as a middle man for three different

FDIC insured financial institutionsSouth West Bank, Bank of San Antonio, and TransPecos

Bank (collectively the "financial institutions")

        5.      Republic Logistics is a company created by SCHROEDER to factor false

invoices and accounts receivables. SCHROEDER submitted false and fraudulent invoices on

behalf of Republic Logistics and was able to fraudulently obtain $3,810,364.29 from the Bank of

San. Antonio using false invoices and information.

       6.      Texas Express Capital, LLC (Texas Express Capital) is a company created by

SCHROEDER to factor accounts receivables funded by TransPecos Bank.

       7.      JILL MARTIN ALVARADO ("JILL ALVARADO") and

                 are the married co-owners of a trucking company named Alvy's Logistics d/b/a
     Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 3 of 16




 Alvy's Trucking, LLC ("Alvy's"). JILL ALVARADO and                                      assisted

 SCHROEDER in providing false and misleading invoices and information to the financiai

 institutions to factor false and misleading invoices and accounts receivables from Alvy's to the

 financial benefit of SCHROEI)ER, JiLL ALVARA1)O, and                                     .

        8.                            and PHYLLIS JO MARTiNEZ ('PHYLLIS

MARTINEZ") are current (PHYLLIS MARTINEZ) and former (                                        )

owners of a cleaning company called Nerd Factory, LLC ("Nerd Factory").

              and PHYLLIS MARTINEZ assisted SCHROEDER in providing false and

misleading invoices and information to the financial institutions to factor false and misleading

invoices and accounts receivables from Nerd Factory to the financial benefit of SCHROEDER,

                      and PHYLLIS MARTINEZ.

        9.     South West Bank is a financial institution insured by the Federal Deposit

Insurance Corporation.

        10.    The Bank of San Antonio is a financial institution insured by the Federal Deposit

Insurance Corporation.

       11.     TransPecos Bank is a financial institution insured by the Federal Deposit

Insurance Corporation.

C.     TIlE CONSPIRACY

       12,    Beginning on or about April   1,   2017 and continuing until the date of this

Indictment, the Defendants,

                              RONALD WAYNE SCHROEDER, (1),
                                JILL MARTIN ALVARADO (2),


                                 PHYLLIS JO MARTINEZ (5)
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 4 of 16




 did conspire with each other and with others known and unknown to the grand jury to defraud

 SouthWest Bank, the Bank of San Antonio, and TransPecos Bank (the "financial institutions")

 by creating and submitting false, fraudulent, and misleading invoices and information to the

 financial institutions so as to induce the financial institutions to fund -Iactored invoices and

 accounts receivables which the financial institutions would not otherwise pay or purchase

 accounts receivables.

         13.    The object of the conspiracy was to obtain money from the financial institutions

through the factoring of false and fraudulent invoices and providing false and fraudulent

information concerning those invoices. As part of the conspiracy, money from the financial

institutions would be used for the profits of RONALD WAYNE SCHROEDER, JILL

MARTIN ALVARADO,                                   ,                        , and PHYLLIS JO

MARTINEZ and used to pay old invoices and debt thereby allowing the scheme to continue and

grow. Money would also be transferred between accounts controlled by the Defendants to

further the scheme to defraud and for th.e profits of the Defendants. As part of the conspiracy,

SCHROEDER would submit false and misleading information to the financial institutions

which would result in payment to Republic Logistics, Alvy's and Nerd Factory. Some of this

money would be returned to SCHROEDER and used for his own profit.

                                         COUNT ONE
                               Conspiracy to Commit Bank Fraud
                                       [18 U.S.C. § 1349]


        14.    Count One incorporates by reference, as if fully set forth herein, paragraphs one

through thirteen of this Indictment.

                                                  4
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 5 of 16




         15.     Beginning on or about April    1,   2017, and continuing until on or about the date of

 this Indictment, in the Western District of Texas, and elsewhere, the Defendants,

                             RONALD WAYNE SCHROEDER, (1),
                               JILL MARTIN ALVARADO (2),

                                                                  and
                                   PHYLLIS JO MARTINEZ (5)

 did knowingly and intentionally conspire and agree with each other and with others known and

unknown to the Grand Jury to commit certain offenses against the United States, namely Bank

Fraud, in violation of 18 U.S.C.   §   1344(2), that is, knowingly having devised and having

intended to devise a scheme arid artifice to defraud, and to obtain any of the moneys, funds,

credits, assets, securities, or other property owned by, or under the custody or control of, a

federally insured financial institution, by means of materially false and fraudulent pretenses,

representations, and promises, in this case, a fraudulent scheme to use fake, fraudulent, and

misleading invoices and information concerning those invoices to obtain money from financial

institutions.

        All in violation of Title 18, United States Code, Section 1349.

                                        COUNT TWO
                           Conspiracy to Commit Money Laundering
                                         [18 U.S.C. § 1956(h)J


        16.     Count Two incorporates by reference, as if fully set forth herein, paragraphs one

through fifteen of this Indictment.

        17.     Beginning on or about April    1,   2017, and continuing until on or about the date of

this Indictment, in the Western District of Texas, and elsewhere, the Defendants

                            RONALD WAYNE SCHROEDER, (1),
                              JILL MARTIN ALYARADO (2),
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 6 of 16




                                                              and
                                  PHYLLIS JO MARTINEZ (5)

 did knowingly combine, conspire, and agree with other persons known and unknown to the

 Grand Jury to commit offenses against the United States in violation of Title 18, United States

 Code, Section 1956, to knowingly conduct and attempt to conduct financial transactions

 affecting interstate commerce and foreign commerce, which transactions involved the proceeds

 of specified unlawful activity, knowing that the transactions were designed in whole or in part to

 conceal and disguise the nature, location, source, ownership, and control of the proceeds of

specified unlawful activity, to wit: Bank Fraud in violation of 18 U.S.C. § 1344, and that while

conducting and attempting to conduct such financial transactions, knew that the property

involved in the financial transactions represented the proceeds of some form of unlawful activity

in violation of Title 18, United States Code, Section 1956(a)(1)B)(i).

        All in violation of Title 18, United States Code, Section 1956(h).

                                      COUNT THREE
                       (Conspiracy to Launder Monetary Instruments)
                                  (18 U.S.C. §1956(h) & 1957)


        18.    Count Three incorporates by reference, as if fully set forth herein, paragraphs one

through seventeen of this Indictment.

        19.    Beginning on or about April 1, 2017, and continuing until on or about the date of

this Indictment, in the Western District of Texas, and elsewhere, the Defexidants

                            RONALD WAYNE SCHROEDER, (1),
                              JILL MARTIN ALVARADO (2),

                                PHYLLIS JO MARTINEZ (5)
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 7 of 16




 did intentionally and knowingly combine, conspire, confederate, and agree together and with

 others known and unknown to the Grand Jury, to knowingly engage and attempt to engage, in

 monetary transactions by, through or to a financial institution, affecting interstate and foreign

 commerce, in criminally derived property of a value greater than $10,000, such property having

been derived from a specified unlawful activity, to wit: Bank Fraud in violation of 18    U.s.c.


 § 1344,   in violation of Title 18, United States Code, Section 1957.

           All in violation of Title 18, United States Code, Section 1956(h).

                                            COUNT FOUR
                                             (Bank Fraud)
                                          (18 U.S.C. §1344(2))


           20.    Count Four incorporates by reference, as if fully set forth herein, paragraphs one

through nineteen of this Indictment.

           21.    Between on or about May 27, 2020 and on or about June 4, 2020, in the Western

District of Texas and elsewhere, the Defendant

                                RONALD WAYNE SCHROEDER, (1),

knowingly executed and attempted to execute a scheme or artifice to defraud TrarisPecos Bank, a

federally insured financial institution to obtain moneys, funds, and credits, owned by and under

the custody and control of TransPecos Bank by means of material false and fraudulent pretenses,

representations, and promises.

                                       The Manner and Means

           22.   It was part   of the scheme that Defendant SCHROEDER submitted false,
fraudulent, and misleading information to TransPecos Bank to induce the sale of false and

misleading accounts receivables by TransPecos Bank.
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 8 of 16




                                      Execution of the Scheme

        23.     On or about October 13, 2014, SCHROEDER started a factoring company with

 another individual. On or about April 27, 2017, SCHROEDER sold this company to Southwest

Bank. On or about August     1,   2019, SCHROEDER induced Bank of San Antonio to purchase

and buy out factoring accounts, which were previously funded by Southwest Bank. Alvy's and

Nerd Factory were two of the accounts. SCHROEDER provided false information regarding

the viability and age of the accounts receivables of Alvy's and Nerd Factory to Bank of San

Antonio. Relying upon information provided by SCHROEDER, the Bank of San Antonio,

through its subsidiary, Texas Express Funding LLC (Texas Express Funding), purchased at least

four (4) of the client accounts to include Alvy's and Nerd Factory.

        24.    In May of 2020, SCHROEDER solicited TransPecos Bank to loan

SCHROEDER approximately $16 million dollars to purchase certain accounts receivables from

Texas Express Funding. SCHROEDER informed TransPecos that the loan would be secured by

accounts receivables purportedly owed to Texas Express Funding, including accounts

receivables owned by Aivy's, Nerd Factory, and Republic Logistics.

       25.     To induce this investment, SCHROEDER sent the following false and

misleading information:

               (a).   On or about May 27, 2020, SCHROEDER sent a client list to TransPecos

Bank which contained false information on the business and viability of several clients.

SCHROEDER falsely stated that some clients had due and owing accounts receivables.

SCHROEDER knew this information to be false.
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 9 of 16




                 (b).      On or about May 27, 2020, SCHROEDER sent to TransPecos Bank a

 document entitled Texas Express Funding AR Aging as of 4/15/20. This statement falsely stated

 the accounts receivables owed to Texas Express Funding. SCHROEDER knew this information

 to be false.

                (c).       On or about May 29, 2020, SCHROEDER sent to TransPecos Bank a

 balance sheet for Texas Express Funding as of May 15, 2020 which falsely stated Texas Express

 Funding had $19065,45592 in valid factored receivables. This document also falsely stated that

 Texas Express Funding had $17,872,994.41 in total assets. SCHROEDER knew this

 information to be false.

                (d),       On or about June 3, 2020, SCHROEDER sent to TransPecos Bank a

second Texas Express Funding Balance sheet, which purported to be current as of December 31,

2019. This document falsely stated that Texas Express Funding had $17,090,369.86 in valid

factored receivables and $15,624,586.39 in total assets.   SCHROEDER knew this information

to be false.

                (e).    On or about June 3, 2020, SCHROEDER sent to TransPecos Bank a false

income statement for Texas Express Funding for the year 2019. SCHROEDER knew this

information to be false.

                (f.     On or about June 4, 2020, SCHROEDER sent to TransPecos Bank a

document entitled "TEF 12-31-19 Income Statement." This document falsely stated that Texas

Express Funding made approximately $1 million a year in profit. SCHROEDER knew this

information to be false.

       All in violation of 18 U.S.C. §1344(2)).
    Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 10 of 16




                                            COUNT FIVE
                                            (Bank Fraud)
                                         (18 U.S.C. §1344(2))


        26.     Count Five incorporates by reference, as if fully set forth herein, paragraphs one

through twenty-five of this Indictment.

        27.     On or about June 12, 2020, in the Western District of Texas and elsewhere, the

Defendant

                            RONALD WAYN] SCHROEDER (1),

knowingly executed a scheme or artifice to defraud TransPecos Bank, a federally insured

financial institution to obtain moneys, funds, and credits, owned by and under the custody and

control of TransPecos Bank by means of material false and fraudulent pretenses, representations,

and promises.

                                       The Manner and Means

       28.      It was part of the scheme that SCHROEDER submitted false, fraudulent, and

misleading information to TransPecos Bank through FactorView to obtain a wire of

$1,067,956.32 from TransPecos Bank.

                                       Execution of the Scheme

       29.      Between June   1,   2020 and July 31, 2020, SChROEDER, through his company

Texas Express Capital, entered into an agreement with TransPecos Bank whereby TransPecos

Bank agreed to purchase valid accounts receivables from factoring clients of Texas Express

Capital. The contract is dated June 12, 2020. The mechanism of the funding was that

SCHROEDER would submit information regarding the purported account receivable into
        Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 11 of 16




 FactorView. TransPecos Bank would view and the information submitted by SCHROEDER

 into FactorView when deciding whether to fund a factored accounts receivable.

          30.         Prior to June of 2020, SCHROEDER had an existing financial relationship with

a customer (hereinafter referred to as "Customer 1"). Customer               l's business model   was to obtain

a purchase order from a prospective client for work to be done for that client. Before

commencing any work, Customer I 's client must first pay 75% of the purchase order upfront to

Customer        1.   As such, the most that could be invoice factored from any given job of Customer        1




would be 25%, which would represent the remaining due and owing balance of completed work.

          31.         On or about May 29, 2020. Customer       l's client ("Client   1") submitted a purchase

order for $2,638,674.32 worth of goods and services from Customer 1. On or about June 5,

2020, Customer          1    informed SCHROEDER that Client       1   had paid $1,990,537.29 in advance for

these goods and services as set forth in the purchase order.

          32.         On or about June    ii, 2020, SCHROEDER, through his company Texas Express
Capital, signed a factoring agreement with Customer I. The agreement stated in pertinent parts

that:

                      (a).      Each account offered for sale to factor is an "undisputed statement of

                      indebtedness" for "a sum certain which is due and payable.        .



                      (b).     "Each Account offered for sale to FACTOR is an accurate statement of a

                     bona fide sale, delivery, and acceptance of merchandize or performances or

                     services by Client to Debtor"; and

                     (c).      "[T]he purchase of Purchased Accounts by FACTOR is a true purchase of

                     such Accounts by FACTOR and the true sale of such Accounts by CLIENT, and

                     is not a disguised loan and security agreement."



                                                        11
     Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 12 of 16




 SCHROEDER provided this agreement to TransPecos Bank. TransPecos relied upon this

 agreement in making funding decisions for information and invoices submitted by

 SCHROEDER.

        33.        On or about June 12, 2020, SCHROEDER entered into FactorView certain false

and misleading information regarding Customer             l's purchase   order from Client   1.

SCHROEDER entered information into FactorView which falsely demonstrated a due and

owing account receivable from Client       1   to Customer    1.


        34.        On or about June 12, 2020, SCHROEDER, through FactorV jew, requested

funding from TransPecos Bank of$ 1,067,956.32 to be paid into a bank account controlled by

Customer      1.


        35.        On or about June 12, 2020, TransPecos Bank, relying upon the false and

misleading information submitted by SCHROEDER into 1actorView concerning Customer I,

wired 1,067,956.32 into a bank account controlled by Customer              1.


        All in violation of 18 U.S.C. §1344(2)).

                                                COUNT SIX
                                               (Bank Fraud)
                                          (18 U.S.C. §1344(2))


        36.        Count Six incorporates by reference, as if fully set forth herein, paragraphs one

through thirty-five of this Indictment.

        37.        On or about July 14, 2020, in the Western District of Texas and elsewhere, the

Defendant

                                   RONALD WAYNE SCHROEDER (1),


                                                     12
     Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 13 of 16




 knowingly executed a scheme or artifice to defraud TransPecos Bank, a federally insured

 financial institution to obtain moneys, funds, and credits, owned by and under the custody and

 control of TransPecos Bank by means of material false and fraudulent prtenses, representations,

 and promises.

                                      The Manner and Means

        38.      it was part of the scheme that SCHROEDER submitted false, fraudulent, and

misleading information to TransPecosBank through FactorView to obtain a wire of $825,000

from TransPecos Bank.

                                     Execution of the Scheme

        39.      On or about July 14, 2020, SCHROEDER entered into FactorView certain false

and misleading information regarding Customer I 's purchase order from Client    1.


SCHROEDER entered information into FactorView which falsely demonstrated a due and

owing account receivable from Client    1   to Customer 1.

       40.       On or about July 14, 2020, SCHROEDER, through FactorView, requested

funding from TransPecos Bank of $825,000 to be paid into a bank account controlled by

Customer 1.

       41.       On or about July 14, 2020, TransPecos Bank, relying upon the false and

misleading information submitted by SCHROEDER into FactorView concerning Customer 1,

wired $825,000 into a bank account controlled by Customer 1.

       All in violation of 18 U.S.C. § 1344(2)).




                                                   13
     Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 14 of 16




                 NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                                        [See   FED. R. CR EM. P. 32.2]

          This Notice of Demand for Forfeiture includes but is not limited to the properties described

below in Paragraph lIl-VI.

                                                       I.
                        Bank Fraud and Conspiracy and Forfeiture Statutes
                       [Title 18 U.S.C. § 1349 and 1344, subject to forfeiture
                              pursuant to Title 18 U.S.C. § 982(a)2)(A)]

          As a result of the foregoing criminal violations set forth in Counts One and Four through

Six, the United States gives notice to Defendants of its intent to seek the forfeiture of certain

properties upon conviction pursuant to FED. R. CRIM. p. 32.2 and 18 U.S.C.                  §   982(a)(2) which

states:

          Title 18 U.S.C. § 982. Criminal forfeiture
              (a)2) The court,    in imposing sentence on a person convicted of an offense in
              violation of, or a conspiracy to violate---
              (A) section. .. 1344 of this title...
              shall order that the person forfeit to the United States any property constituting,
              or derived from, proceeds the person obtained directly or indirectly, as the result
              of such violation.

                                                 II.
                             Money Laundering and Forfeiture Statutes
                     [Title 18 U.S.C. § 1956(h) and 1957, subject to forfeiture
                               pursuant to Title 18 U.S.C. § 982(a)(1)]

          As a result of the foregoing criminal violations set forth in Counts Two through Three, the

United States gives notice to Defendants of its intent to seek the forfeiture of certain properties

upon conviction pursuant to FED. R.      CRTM. P.32.2       and 18 U.S.C.   §   982(a)(l), which states:


          Title 18 U.S.C. § 982. Criminal forfeiture
              (a)(1) The court in imposing sentence on a person convicted of an offense in
              violation of section 1956 . . . of this title, shall order that the person forfeit to

                                                      14
Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 15 of 16




      the United States any property, real or personal, involved in such offense, or
      any property traceable to such property.


                                          III.
                                     Real Property

  Real Property located and situated at 515 Paradise Pointe Drive, Port Aransas,
  Nueces, County, Texas with all buildings, appurtenances, and improvements,
  thereon and any and all surface and sub-surface rights and interests, if any, and
  being more fully described as:

  Lot Sixty-Seven (67), Paradise Point, N,U.D. Unit 1, City of Port Aransas, Nueces
  County, Texas, according to the map or plat thereof recorded in Volume 67, Pages
  127-129, Map RecOrds of Nueces County, Texas.

                                          Iv.
                                  Personal Property

     1.   2017 Voltage Fifth Wheel Recreational Vehicle, Model VT3 80517, VIN
          4YDF38038HZ990619;
     2.   2018 Jeep Wrangler Unlimited Sport, VTN 1C4HJXDG2JW130022;
     3.   2019 Ford Mustang, VIN 1FA6P8CF6K5134270;
     4.   American Momentum Bank Cashier's Check #066506 in the amount of
          $54,694.81;
     5.   Marion State Bank Cashier's Check #105181 in the amount of $18,000.00;

                                          V.
                                  Money Jud2ment

 Money Judgment: A sum of money which represents the property involved in and the
 amount of proceeds obtained, directly or indirectly, from the violations set forth above, for
 which each Defendant is liable; and

                                          VI.
                                  Substitute Assets

 If any of the property described above, as a result of any act or omission of the Defendants:

          a.    cannot be located upon the exercise of due diligence;
          b.    has been transferred or sold to, or deposited with, a third party;
          c.    has been placed beyond the jurisdiction of the Court;
          d.    has been substantially diminished in value; or
                                          15
      Case 5:20-cr-00518-JKP Document 36 Filed 11/04/20 Page 16 of 16




                     e.     has been commingled with other property which cannot be divided without
                            difficulty;

it is the intent of the United States of America to seek the forfeiture of any other property owned

by Defendants as substitute assets up to the value of the Money Judgment pursuant to       FED. R.

CRIM.   P.   32.2   and Title   21 U.S.C. § 853(p).




                                                      A TRUE BILL

                                                       -r


                                                      FOlEPERSOunn       GRANITTUR



        GREGG N. SOFER
        United States Attorney




By:
              q
        FOR JOSEPH E. BLACKWELL
        Assistant United States Attorney




                                                       Ir
